Citation Nr: 1146311	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right Achilles tendon disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a torn ligament of the left foot and fractured left ankle.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

4.  Entitlement to increased disability rating for osteoarthritis of the right knee, rated as 10 percent disabling prior to October 8, 2009, and as 20 percent disabling from that date.

5.  Entitlement to a disability rating in excess of 10 percent for degenerative changes of the left knee. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded this case in August 2010 to enable the RO to schedule the Veteran for a videoconference hearing before a Member of the Board, as requested in the Veteran's substantive appeal.  However, the Board was subsequently advised the Veteran has withdrawn his request for hearing and requested that adjudication of his appeal be expedited.  

In February 2011, the Board remanded the Veteran's case for further development.  The case has been returned to the Board for further appellate action.  After the case was received at the Board, additional evidence was associated with the record; however, the evidence is duplicative of evidence already considered by the originating agency so a remand for consideration of the evidence by the originating agency is not required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The issues of entitlement to increased disability ratings for bilateral knee disabilities, and entitlement to a TDIU are addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  A June 2007 rating decision denied reopening of a previously denied claim of entitlement to service connection for a right Achilles tendon disability; the Veteran did not appeal.

2.  Evidence received since the June 2007 decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right Achilles tendon disability.  

3.  A May 2008 Board decision denied reopening of previously denied claims of entitlement to service connection for a left foot/ankle disability and a low back disability; the Veteran did not appeal the Board decision.  

4.  Evidence received since the May 2008 decision is cumulative or redundant of the evidence previously of record or does not relate to unestablished facts necessary to substantiate the claims for service connection for left foot/ankle and low back disabilities.  






CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for a right Achilles tendon disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for a left foot/ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, VA must also request that the Veteran provide any evidence in the claimant's possession that pertains to the claim. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

The record reflects that the Veteran was provided all required notice in letters mailed in September 2008 and February 2009, prior to issuance of the May 2009 rating decision on appeal. 

The Board also notes the Veteran has been afforded appropriate assistance in response to his claims.  Medical records have been received from those VA and private medical providers identified by the Veteran as having relevant records. Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence, to include medical records. 

Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claims to reopen, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board will address the merits of the claims. 

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO originally denied service connection for a left foot/ankle disability in a May 1981 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  The RO originally denied service connection for a back disability and right Achilles tendon disability in September 1997 and August 1999 rating decisions, respectively.  The Veteran did not appeal the denials, and thus, the September 1997 and August 1990 rating decisions are also final.  The RO most recently declined to reopen the Veteran's previously denied claim of entitlement to service connection for a right Achilles tendon disability in a June 2007 rating decision.  In May 2008, the Board most recently declined to reopen the Veteran's previously denied claims of entitlement to service connection for left foot/ankle and low back disabilities.  The Veteran did not appeal the June 2007 and May 2008 denials, and as such, they are also final.  

The basis for the denial of service connection for a left foot/ankle disability in May 1981 was that there was no evidence of residuals of the claimed torn ligaments or left foot fracture.  

The basis for the denial of service connection for a low back disability in September 1997 was that there was no chronic back disability shown at separation, and his low back disability was not shown to be secondary to his left foot/ankle disability.  

The May 2008 Board decision declining to reopen the Veteran's previously denied claims of entitlement to service connection for a left foot/ankle and low back disabilities, essentially found that the evidence of record failed to show a clinical nexus between the Veteran's current left foot/ankle and low back complaints and an event, injury, or disease in service.  Thus, the Board found no new and material evidence had been submitted in conjunction with his claims.  

The basis for the denial of service connection for a right Achilles tendon disability in August 1999 was that the Veteran was not treated for a right ankle disability during service, nor was it shown at discharge or as secondarily related to his left foot/ankle disability.  

The June 2007 rating decision declined to reopen the Veteran's previously denied claim of entitlement to service connection for a right Achilles tendon disability because there was no clinical evidence linking the Veteran's current right ankle complaints to his military service.  

Evidence of record at the time of the June 2007 rating decision and May 2008 Board decision was as follows:  (1) Service treatment records (STRs) showing on and off back problems, left ankle inversion trauma, and Achilles tendonitis, (2) VA outpatient treatment records showing complaints of bilateral ankle problems, left foot problems, and low back problems, and (3) numerous letters submitted by the Veteran indicating his belief that his right Achilles tendon, left foot/ankle, and low back disabilities are attributable to an event during service.  The evidence of record did not include any clinical opinions linking any disability of the left foot/ankle, right ankle, or low back to the Veteran's active military service.  

Evidence received since the June 2007 rating decision and May 2008 Board decision consists of the following: (1) VA outpatient treatment records mostly showing treatment for complaints of back pain and bilateral knee pain, (2) Social Security Administration records showing entitlement to Social Security Disability benefits for a disorder of the back and allied disorders, and (3) numerous letters from the Veteran asserting entitlement to the benefits sought.  The evidence added to the record does not include any evidence, other than the Veteran's own assertions, that the claimed disabilities are etiologically related to the Veteran's military service.  

On review of the evidence above, the Board finds that the evidence received either since June 2007 or May 2008 is not material to the claims denied most recently in June 2007 and May 2008.  Nothing in the added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran's current right Achilles tendon, left foot/ankle, or low back disabilities are attributable to event, injury, or disease during service.  The evidence relates exclusively to current symptoms and does not show or imply any relationship between those symptoms and active service.  The Board has also considered the Veteran's lay statements that his right ankle, left foot/ankle, and low back disabilities are related to his military service, but these statements are merely cumulative of his statements of record at the time of the June 2007 and May 2008 decisions.  

The Board has considered the case in light of Shade, 24 Vet App 110.  While Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since June 2007 or May 2008 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims for service connection for right Achilles tendon, left foot/ankle, and low back disabilities has not been received.



							(CONTINUED ON NEXT PAGE)

ORDER

As new and material evidence has not been received, reopening of the claim for service connection for right Achilles tendon disability is denied.

As new and material evidence has not been received, reopening of the claim for service connection for left foot/ankle disability is denied.

As new and material evidence has not been received, reopening of the claim for service connection for a low back disability is denied.


REMAND

The Veteran contends that a higher rating is warranted for his bilateral knee disability.  In the Veteran's submissions to the Board, he has contended a worsening of his symptoms and contends his service-connected disabilities are so severe they render him unemployable.  The most recent VA examination of the his knees was in November 2009.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability levels for the disabilities for which higher ratings are sought and to determine the impact of the service-connected disabilities on the Veteran's employability. 

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, relevant medical records, to include VA Medical Center treatment notes. 

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment resulting from the Veteran's service-connected bilateral knee disability and the impact of the disabilities on the Veteran's employability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided and that the examiner provides an opinion with supporting rationale concerning whether the Veteran's service-connected bilateral knee disability is sufficient by itself to render the Veteran unemployable. 

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


